FILED
                            NOT FOR PUBLICATION                             DEC 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: JAMES KARIM MUHAMMAD,                     No. 15-60036
AKA James Conway,
                                                 BAP No. 15-1103
          Debtor.
______________________________
                                                 MEMORANDUM*
JAMES KARIM MUHAMMAD,

              Appellant,

 v.

NORTH RICHMOND SENIOR
HOUSING, INC.,

              Appellee.


                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
               Kurtz, Jury, and Pappas Bankruptcy Judges, Presiding

                           Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      James Karim Muhammad appeals pro se from an order of the Bankruptcy

Appellate Panel (“BAP”) dismissing his bankruptcy appeal as untimely. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo. Delaney v. Alexander

(In re Delaney), 29 F.3d 516, 517 (9th Cir. 1994). We affirm.

      The BAP correctly dismissed Muhammad’s appeal because Muhammad

failed to file the notice of appeal with the bankruptcy clerk within 14 days of entry

of the order being appealed as required by Fed. R. Bankr. P. 8002(a)(1). See 11

U.S.C. § 158(c)(2) (an appeal to the BAP or district court from a bankruptcy court

must be taken within the time provided by Fed. R. Bankr. P. 8002); Anderson v.

Mouradick (In re Mouradick), 13 F.3d 326, 327 (9th Cir. 1994) (“The provisions

of Bankruptcy Rule 8002 are jurisdictional . . . .”); see also Ramsey v. Ramsey (In

re Ramsey), 612 F.2d 1220, 1223 (9th Cir. 1980) (declining to adopt a “mailbox

rule” for Rule 8002(a) appeals).

      Muhammad’s pending motions are denied as moot.

      AFFIRMED.




                                          2                                    15-60036